UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6328



CALVIN SCOTT WEDINGTON,

                                             Plaintiff - Appellant,

          versus


UNKNOWN NAMED AGENTS; UNKNOWN EMPLOYEES OF THE
UNITED STATES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-740)


Submitted:   April 29, 1998                  Decided:   May 18, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil complaint filed pursuant to Bivens v. Six Unknown Named
Agents of federal Bureau of Narcotics, 403 U.S. 388 (1971). We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wedington v. Unknown Named Agents, No. CA-97-740 (E.D. Va. Jan. 29,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2